Title: To Thomas Jefferson from George Loyall, 16 August 1825
From: Loyall, George
To: Jefferson, Thomas


                        Dear Sir
                        
                            Norfolk
                            16. Aug: 25
                        
                    Your favor advising, Judge Wades’s decline of the Law Chair, of the University, has this moment reached me. I had little apprehension that this difficulty would occur, having almost persuaded myself, as well from the tone of your last letter, as from I had heard through other channels, that the appointment was already accepted To remove this difficulty, by a return to the first choice, I certainly have no manner of objection, confiding, as I most implicitly do, in the better judgement of those who made it, and, as far as my knowledge of Mr Gilmer extends, entertaining a very high opinion of his attainments. I may be allowed however to suggest, whether it would not be advisable to postpone the appointment to the Semi annual Meeting, which is so near at hand that no serious, if any, prejudice can result from the delay.I learn, with much pain, that your health has suffered seriously, within the last Month or two; but earnestly hope it is improving, and will soon be perfectly restored.With great consideration & respectYr: Obdt Servt: &cc
                        Geo: Loyall
                    